                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

LEWIS NICHOLS,                                          §
                                                        §
                 Plaintiff,                             §
                                                        §                     1:20-CV-1194-RP
v.                                                      §
                                                        §                     Consolidated with:
UNITED STATES SMALL BUSINESS                            §
ADMINISTRATION,                                         §                     1:21-cv-91-RP
                                                        §
                 Defendant.                             §

                                                   ORDER

        Before the Court is Defendant United States Small Business Administration’s (“SBA”)

Motion to Consolidate Cases (the “Motion”). (Dkt. 4). In that Motion, the SBA requests that this

Court consolidate this case with Ronnie J. Canada v. SBA, 1:21-cv-91-RP. (Id. at 1). The two cases

share the same defendant, SBA. (Id.). The two cases also involve the same or overlapping central

facts. (Id.). Both cases involve the same SBA loan guaranteed by a business’s two managing

partners—Lewis Nichols (“Nichols”) and Ronnie J. Canada (“Canada”). (Id.). Nichols and Canada

separately filed lawsuits challenging the outstanding balance of the loan. (Id.; Compl., Dkt. 1; 1:21-

cv-91-RP, Compl., Dkt. 1). Counsel for Nichols and Canada do not oppose consolidation. (Id. at 3).

        Federal Rule of Civil Procedure 42(a) permits a district court to consolidate “actions before

the court involv[ing] a common question of law or fact.” District courts have broad discretion in

determining whether to consolidate cases. See Mills v. Beech Aircraft Corp., 886 F.2d 758, 761–62 (5th

Cir. 1989). Consolidation is proper when it will avoid unnecessary costs or delay without prejudicing

the rights of the parties. See id.; St. Bernard Gen. Hosp., Inc. v. Hosp. Serv. Ass’n of New Orleans, Inc., 712

F.2d 978, 989 (5th Cir. 1983).




                                                       1
        Having considered the SBA’s motion, the commonalities between both cases, Nichols and

Canada’s lack of opposition, and the interests of judicial economy, the Court will grant the SBA’s

Motion.

        Accordingly, IT IS ORDERED that the SBA’s Motion to Consolidate Cases, (Dkt. 4), is

GRANTED. This action is CONSOLIDATED into Cause No. 1:21-cv-91-RP, which will be the

lead case.

             SIGNED on February 8, 2021.

                                               _____________________________________
                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE




                                                  2
